Title: “F.B.”: Third Reply to Tom Hint: Two Taylors, 14 January 1766
From: 
To: 


This is the second of two letters that Goddard reprinted in the Pennsylvania Chronicle, March 2–9, 1767, the authorship of which William Franklin later also attributed to his father. In December 1765 “Tom Hint” and Franklin, the latter writing as “F.B.,” had twice exchanged letters in the Gazetteer (above, XII, 406–7, 410–13), and a further exchange took place in January 1766. Franklin’s opponent, who had earlier said he had spent several years in America, returned to his attack on the colonists in the issue of January 4, insisting that the late war had been fought primarily for the protection of the colonies and that the money the Americans had raised for the war had not in fact been a heavy burden on them. He also responded to Franklin’s defense of the New Yorkers on the matter of the hospitality they had shown to the British troops. The reply printed here concluded this correspondence.
 
[January 14, 1766]
Tom Hint’s virulence against the people of New York, has been in some sort accounted for by himself, in one of his former letters. It seems, tho’ he lived several years in that country, they never extended to him any of that civility they generally shew to strangers. He now tells us, in your paper of Saturday, by way of fresh abuse on that whole people, that “he admires their wonderful sagacity in distinguishing the gentleman from the scoundrel; for in serious truth, it would be a difficult matter for an old-country man to make that distinction among them, after living with them for many years.” This will excuse my remarking, that it appears this old country man has little of that sagacity himself, and, from the difficulty he supposed in making such distinction, might naturally conceive an opinion when he arrived there, that he should be able easily to pass upon those ignorant new-country men, as a gentleman. The event, it seems, did not answer his expectations; and hence he had reason to admire their sagacity, but still continues to be angry at its consequences. It puts me in mind of a short story, which, in return for his scraps of plays, I will take the liberty of telling him. Two journeymen Snips, during the season of little business, agreed to make a trip to Paris, with each a fine lac’d waistcoat, in which they promised themselves the great pleasure of being received and treated as gentlemen. On the road from Calais, at every inn, when they called for any thing hastily, they were answered, Tout a l’heure, Tout a l’heure; which not a little surprized them. At length, D—these French scoundrels, says one how shrewd they are! I find it won’t do; e’en let us go back again to London. Aye, says ’tother, they must certainly deal with the devil, or dress’d as we are dress’d, they could not possibly all at first sight have known us to be two taylors.
F. B.
